Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock World Fund Supplement dated August 20, 2008 to the current Class A, B and C Shares Prospectus In the Sales charge reductions and waivers section, under Waivers for certain investors, the following bullet point has been added: individuals rolling over assets held in a John Hancock custodial 403(b) account into a John Hancock custodial IRA account In the Sales charge reductions and waivers section, under CDSC waivers, the following bullet point has been added: rollovers, contract exchanges or transfers of John Hancock custodial 403(b)(7) account assets required by John Hancock funds as a result of its decision to discontinue maintaining and administering 403(b)(7) accounts Supplement dated August 20, 2008, to the Statement of Additional Information In the section INITIAL SALES CHARGE ON CLASS A SHARES, under  Without Sales Charges.  the following bullet point has been added: individuals rolling over assets held in a John Hancock custodial 403(b) account into a John Hancock custodial IRA account. In the section  Waiver of Contingent Deferred Sales Charge,  under For Retirement Accounts the following bullet point has been added: rollovers, contract exchanges or transfers of John Hancock custodial 403(b)(7) account assets required by John Hancock funds as a result of its decision to discontinue maintaining and administering 403(b)(7) accounts
